 



Exhibit 10.1
 
EMPLOYMENT AGREEMENT
BETWEEN
WARWICK VALLEY TELEPHONE COMPANY
AND
THOMAS H. GRAY
 
Warwick Valley Telephone Company (WVTC), a New York corporation with its
principal place of business at 47 Main Street, Warwick, New York (Company), and
Thomas H. Gray (“Gray”) , residing at 5131 Hawthorne Lane, Lisle, Illinois, USA,
agree to enter into this Employment Agreement dated as of January 15, 2007 as
follows:.
 
1. Employment of Thomas H. Gray as Interim President & Chief Executive Officer
(“CEO”): WVTC agrees to employ Gray in the role of interim CEO, and Gray agrees
to be employed by the Company, upon the terms and subject to the conditions set
forth in this Agreement, Gray’s employment under this Agreement shall begin as
of January 15, 2007 and shall continue until terminated in accordance with
Section 4 below. The parties expect termination to occur three to six months
from the effective date of this Agreement. Gray understands that he will have to
complete an I-9 Form, and provide appropriate documentation, in the time frame
as required by law.
 
2. Gray’s Duties and Responsibilities as Interim CEO: Gray will report directly
to the Board of Directors, and will be responsible for devising strategy and
providing day-to-day direction and management of WVTC until a permanent CEO is
hired or the Board decides, in its discretion, that such employment shall be
terminated for any reason. Gray will perform the customary duties of a CEO, such
as oversight for the entire Company, hiring and utilizing consultants where
appropriate, realigning non-union staff where appropriate, developing business
strategies, reviewing Sarbanes-Oxley compliance efforts, and other duties as may
be assigned to CEO by the Board. Gray shall provide weekly updates to the Board
regarding his activities as CEO. Gray will obtain Board approval prior to hiring
or firing senior management (defined as staff directors or department heads),
approving capital expenditures that exceed the approved capital budget, and
committing the Company to long-term business commitments or engagements of
material proportions. The Board may, at any time, establish budgeting parameters
and other guidelines for the CEO to follow in carrying out his responsibilities.
Gray understands that WVTC has collective bargaining agreements covering its
plant and clerical employees and will not attempt to or make any unilateral
changes to those agreements. Unless the Board directs otherwise, Gray will use
his best judgment when to seek Board approval before making any decision of
significance affecting WVTC. Gray will also abide by Company policies applicable
to all WVTC employees.
 
3. Gray’s Goals as Interim CEO: Gray and the Board will agree upon goals and
objectives that will become part of this agreement as Amendment #1.
 
4. Gray’s Compensation and Expenses as Interim CEO
 
a. Weekly Salary: WVTC will pay Gray on a weekly basis $8,333.83 per week, less
appropriate deductions, which is equivalent to a monthly amount of $35,000 less
appropriate deductions. Payments will be made on regular WVTC weekly paydays.
 
b. Expenses: WVTC will reimburse Gray for reasonable travel and other incidental
expenses related to the services performed hereunder, including but not limited
to weekly airfare to Chicago, use of a Company car for business purposes,
lodging, and meals, provided that such expenses are invoiced with documentation
no later than two months after Gray’s separation of employment. No reimbursement
shall be provided for the costs of equipment and supplies with which Gray may
personally utilize such as cell-phone, laptop computer, software, however, WVTC
will reimburse Gray for any business calls on his cell-phone at the billed
amount.
 
c. Benefits: Gray understands and agrees that he will not be eligible for
employee benefits, fringe benefits or other perquisites made available to WVTC
employees, including vacations, long term disability, sick time, life insurance
and 401(k) except as specifically set forth in this Agreement. Gray will execute
any forms determined by WVTC to be necessary or appropriate to confirm his No
Benefit Status, including but not limited to a declination of health insurance
coverage form.


60



--------------------------------------------------------------------------------



 



 
5. Term and Termination
 
The Agreement shall be in effect on the first day Gray begins employment with
WVTC and may be terminated at any time by either party, effective on the
30th day after delivery of written notice to the other party.
 
6. Information
 
WVTC will provide Gray with access to financial data, other confidential
information, access to the WVTC’s sites and management that Gray may reasonably
require in connection with his employment as CEO. Gray agrees to use such
information and access for the purposes agreed upon, and to treat as
confidential all information which WVTC so identifies.
 
7. Confidentiality:
 
a. Gray shall sign and abide by WVTC’s confidentiality requirements as a
condition of employment and continued employment.
 
b. Unless Gray shall first secure written consent of the owner of the
Confidential Information (as defined herein), Gray shall not use or disclose to
any other person, corporation, firm or entity at any time either during or after
the termination of this Agreement any Confidential Information of which Gray
becomes aware, whether or not such information is developed by Gray. Gray shall
take all appropriate steps to safeguard Confidential Information and protect
such information against disclosure, misuse, espionage, loss and theft. Gray
acknowledges that his failure to comply with this paragraph may irreparably harm
the business of WVTC or one of its affiliates, investors or partners.
 
c. As used herein, “Confidential Information” shall mean information which is
made available to or prepared by Gray in connection with the services which Gray
is required to perform hereunder relating to or revealing WVTC’s business,
operations, organization, financial condition, plans, designs, analyses,
financial data, including projections and reports, strategies, international
plans, and all similar and related information in whatever form. Confidential
Information shall not include any information which is publicly available when
provided or becomes publicly available otherwise than by Gray’s breach of his
undertakings herein. Information shall be deemed publicly available if it
becomes a matter of public knowledge or is contained in materials available to
the public or is lawfully obtained by Gray from any source other than WVTC or
one of their clients or one of their affiliates or their officers, employees or
outside advisors, provided that such source has not, to Gray’s actual knowledge,
breached any obligation of confidentiality to WVTC with respect to such
information. Information shall not be deemed to have been published merely
because individual portions of the information have been published in
combination.
 
d. Upon termination of this employment, Gray shall either promptly deliver to
WVTC all written or electronic records, work papers, manuals, notebooks, reports
and other documentation and materials which contain Confidential Information, no
matter where such material is located and no matter what form such material may
be in, and any duplicates or copies thereof, or certify to the Board that the
“Confidential Information” has been destroyed, at the discretion of the Board.
 
e. As used herein, “affiliate” shall mean any entity that, directly or
indirectly, through one or more intermediaries, controls or is controlled by or
is under common control with WVTC.
 
8. Indemnification
 
WVTC agrees to provide to Gray for his execution WVTC’s standard Director’s and
Officers Indemnification Agreement, providing for indemnification consistent
with New York Corporation Law and WVTC’s by-laws.
 
9. Miscellaneous
 
a. Entire Agreement: This is the entire agreement between the parties. It
replaces and supersedes any and all oral agreements between the parties, as well
as any prior writings.
 
b. Successors and Assignees: this agreement binds and benefits the successors
and assignees of the parties.


61



--------------------------------------------------------------------------------



 



 
c. Notices: All notices must be in writing and delivered to an address
designated by the receiving party. Delivery may be in person, by mail, by fax,
or by email if the sending address is clearly and legitimately associated with
the sending party.
 
d. Governing Law: this agreement will be governed and construed in accordance
with the laws of the State of New York, USA.
 
e. Counterparts: The parties may sign several identical counterparts of this
agreement. Any fully signed counterpart will be treated as an original.
 
f. Modification: This agreement may be modified only in writing signed by the
party against whom such modification is sought to be enforced.
 
g. Waiver: If one party waives any term or provision of this agreement at any
time, that waiver will only be effective for the specific instance and the
specific purpose for which the waiver was given. If either party fails to
exercise or delays exercising any of its rights or remedies under this
agreement, that party retains the right to enforce that term or provision at a
later time.
 
h. Severability: If any court determines that any provision of this agreement is
invalid or unenforceable, any invalidity or unenforceability will affect only
that provision and will not make any other provision of this agreement invalid
or unenforceable, and such provision shall be modified, amended, or limited only
to the extent necessary to render it valid and enforceable.
 
i. Arbitration. Any controversy between the parties with respect to this
Agreement, except for any alleged breach of paragraph 7 of this Agreement shall
be settled by arbitration to be held in New York according to the rules of the
American Arbitration Association (“AAA”) applying the applicable substantive
law. The arbitration shall be conducted by a single arbitrator selected by
mutual agreement of the parties and decision of the arbitrator shall be final
and binding upon the parties, both as to law and to fact, enforceable at law or
equity, as the case may require. If no agreement is reached by the parties as to
the selection of an arbitrator from AAA’s panel within thirty (30) days of after
either party’s request for arbitration, the AAA shall select the arbitrator.
Each party shall bear its respective expenses of any such arbitration. The costs
of such arbitration shall be equally shared between the parties. Charges for
stenographic fees and expenses shall be borne by the party ordering such
services. Nothing herein set forth shall prevent the parties from settling any
dispute by mutual agreement at any time.
 
WVTC
 

             
By:
 
/s/  Herbert Gareiss, Jr.


  Dated:   1/15/07


             
Printed Name:
  Herbert Gareiss, Jr.


  Title:   President & CEO


             
Address:
 


                     
By:
 
/s/  Thomas H. Gray


  Dated:   1/15/07




 
Printed Name: Thomas H. Gray
 
Address: 5131 Hawthorne Lane, Lisle, Illinois 60532


62